Citation Nr: 1639348	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-10 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from September 2004 to September 2008.  He was awarded a Combat Action Ribbon for service in Iraq.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.     

In July 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

It is as likely as not that cervical spine disability diagnosed as cervical strain first manifested in active service and has been recurrent since separation from active service.  







CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for cervical strain have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the claim for service connection for a cervical spine disability, the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2015). 

The provisions of 38 U.S.C.A. § 1154 (b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The provisions of 38 U.S.C.A. § 1154 (b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran has a current diagnosis of cervical strain.  The findings of the March 2012 VA examination show that the Veteran has a diagnosis of cervical strain manifested by less movement than normal and pain on movement.   

The Veteran contends that pain in the cervical spine first manifested in active service after he was in a truck accident in Iraq.  At the Board videoconference hearing in July 2016, he stated that he had pain in the neck since 2005 after the 7 ton rollover accident.  Hearing Transcript, pages 3, 10.  He stated that the truck fell over an embankment and a heavy plate of steel and sandbags fell onto him and other soldiers.  He stated that he was knocked out.  Hearing Transcript, pages 10 to 12.  He stated that there was a firefight when he was getting pulled from the truck wreck.  Id.   

The Board finds that there is competent and credible evidence to establish that the Veteran is a combat veteran. The service records show that the Veteran was awarded a Combat Action Ribbon for his service in Iraq.  Thus, the Veteran is entitled to the application of 38 U.S.C.A. § 1154 (b).

Also, the Veteran, as a layperson, is competent to describe a firsthand event such as a truck accident and to describe observable symptoms such as pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent with the evidence of record.  The service treatment records document that he was injured in a truck accident in active service in September 2005.  See the September 2005 service treatment record and the July 2008 separation examination report.  The Board finds that there is competent and credible evidence to establish that the Veteran was in a truck accident in active service and sustained injuries.  

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's cervical strain first began in service, has been recurrent since service, and still exists. 

The service treatment records show that the Veteran sought medical treatment for injuries after the September 2005 truck accident but the service treatment records do not document specific complaints of neck pain and do not show a diagnosis of a cervical spine disability.  The September 2005 service treatment record indicates that examination of the neck revealed full range of motion.  The Veteran did not report any symptoms or complaints pertinent to the cervical spine.  A March 2008 post deployment examination report indicates that the Veteran reported having swollen, stiff, and painful joints; numbness and tingling in the hands and feet; and back pain.  The examiner noted that these complaints were from the wreck in Iraq.  The examiner's summary did not disclose a cervical spine disability.  

However, the Board finds that the Veteran's statements regarding the cervical spine injury in service and experiencing pain in the cervical spine in service and since service to be competent and credible.  The Veteran has consistently reported having neck pain since the accident in service.  He has made these statements to his chiropractor.  Chiropractor treatment records dated in August 2012 indicate that the Veteran reported having neck pain which was a 7 out of 10 (on a scale of 1 to 10 with 10 the worst).  He reported having the neck pain 80 percent of the time when awake and he stated that it started in service after the rollover.  The diagnosis was cervicalgia and segmental and somatic dysfunction of the cervical spine.  The chiropractor records show that the Veteran continued to have neck pain and underwent treatment from August 2012 to July 2016.  

The March 2012 VA examination report indicates that the Veteran reported that he injured his neck while deployed to Iraq in 2005 when he was involved in 7 ton truck accident.  He stated the truck fell off of the road into a river bank and landed on its side; the Veteran was in the back of the vehicle and a blast plate and sand bags fell on him.  Following the incident he helped other soldiers with worse injuries.  He stated that he was evaluated at the main base hospital and prescribed Motrin.  He was given two days off from mission and then returned to usual duties.  The Veteran stated that following the incident, he had intermittent pain in the neck, which has worsened over time without subsequent injury.  He stated that he currently has near constant 2 to 8/10 pain in the neck.  He currently took medication for the pain with moderate relief and no side effects.  He underwent physical therapy for neck pain with minimal relief.  The diagnosis was cervical strain.  X-ray examination of the cervical spine revealed normal views of the cervical spine with an anatomic variant at the C7 level.

The VA examiner opined that the Veteran's current cervical strain is less likely as not caused by the inservice truck rollover and/or other service related activities, as service treatment records do not show that he complained of neck pain during active duty.  The VA examiner stated that although trauma such as the truck accident incident in Iraq can cause chronic cervical strain, there is no evidence to suggest that the Veteran had neck symptoms following that accident or subsequently during active duty.  

A July 2016 VA treatment record indicates that the Veteran had neck pain related to the accident in service.  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's cervical strain first began in service, has been recurrent since service, and still exists.  The Board finds that the Veteran's statements regarding the recurrent neck pain in service and since service to be competent and credible.  The Veteran's statements have been consistent.  There is evidence that supports the Veteran's statements that he sustained injuries to the upper body in the truck accident.  The service treatment records do not document such injuries but a VA traumatic brain injury (TBI) examination report notes that the Veteran sustained mild TBI due to the truck accident in active service.  See the May 2011 VA TBI examination report and the August 2012 addendum opinion.  There is no evidence of an intervening cervical spine injury since the truck accident in active service.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  In resolving all reasonable doubt in the Veteran's favor, service connection for a cervical strain is warranted.


ORDER

Service connection for cervical strain is granted.  






REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  

The Board finds that a VA examination is necessary to ascertain the nature and likely etiology of the claimed left shoulder disability.  The Veteran asserts that he injured the left shoulder in the truck accident in active service in September 2005 in Iraq.  He reported that he has had intermittent sharp pain in the left shoulder and the symptoms started the same time as the cervical spine symptoms.  The Veteran's representative raised the issue of possible radiculopathy in the left upper extremity.  See the Board Hearing Transcript, pages 12 to 17.  Private chiropractor records and VA treatment records dated in July 2016 show complaints of left shoulder pain and a feeling that the shoulder was dislocated.  

As noted, the Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  In light of this evidence, the Board finds that an examination is necessary to determine if the Veteran has a current left shoulder disability that is related to active service or to a service-connected disability to include the service-connected cervical strain.      

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the left shoulder disability.  The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder disability either began during or are otherwise caused by or related to injury, disease, or other event in active service to include the September 2005 truck accident in active service.      

The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder disability is the result of  or is aggravated by a service-connected disability to include the service-connected cervical strain. 

The examiner should set forth the complete rationale for any conclusions or opinions expressed.

2.  Readjudicate the issue remaining on appeal in light of all of the evidence of record.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


